Citation Nr: 0718434	
Decision Date: 06/20/07    Archive Date: 06/29/07

DOCKET NO.  05-10 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for service-connected 
pulmonary tuberculosis, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971.  he served in Vietnam and was awarded the Combat 
Infantryman Badge and the Bronze Star, among other awards and 
decorations.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

The veteran was initially granted service connection for 
pulmonary tuberculosis in a September 1973 rating decision.  
A 100 percent disability rating was assigned which was 
subsequently decreased to 30 percent in a November 1975 
rating decision and again to 10 percent in an August 1977 
rating decision.  The rating was thereafter increased to 30 
percent in a July 1981 rating decision.   

In March 2003, the RO received the veteran's request for an 
increase in the disability rating assigned his tuberculosis.  
A May 2003 rating decision denied the claim, and the veteran 
duly perfected an appeal.


FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the veteran's 
service-connected pulmonary tuberculosis is inactive.  
Pulmonary function testing shows FVC of 53 percent predicted, 
FEV-1 of 40 percent predicted, and 
FEV-1/FVC of 58 percent.

2.  The evidence does not show that the veteran's pulmonary 
tuberculosis is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 60 percent 
disability rating and no higher have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6731 
(2006).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that a letter was 
sent to the veteran in March 2003 which was specifically 
intended to address the requirements of the VCAA.  The March 
2003 letter from the RO specifically notified the veteran 
that to support an increased rating, "we need evidence which 
shows that your condition has worsened."   

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the March 
2003 VCAA letter, the veteran was informed that VA would 
obtain treatment records from any government facility, 
provided that he submit information adequately describing the 
records and their location.  The same letter also advised the 
veteran that VA would assist him in obtaining private 
treatment records, provided he complete an attached release 
form.  The March 2003 letter further notified the veteran 
that VA would be scheduling him for a physical examination to 
determine the severity of his condition.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The March 2003 letter instructed the veteran that if "you 
were treated at any . . . government facility, please furnish 
the names, and addresses, and the dates of treatment, and VA 
will attempt to obtain those records."  The same letter 
advised the veteran that if "you were treated at a private 
facility, VA will assist you in obtaining that evidence, 
provided you furnish complete details and a signed VA Form 
21-4142[,] Authorization and Consent to Release Information 
to [VA].  Fully complete a separate form for each provider" 
(emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in his possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The March 2003 letter advised the veteran to send any 
"information describing additional evidence or the evidence 
itself."  The Board believes that this request substantially 
complies with the requirements of 38 C.F.R. § 3.159 (b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran]. 

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In this case, elements (1), (2), and (3) are not at issue, as 
the veteran has already been service connected for pulmonary 
tuberculosis.  The veteran has also received proper notice as 
to element (4), degree of disability, by way of the March 
2003 VCAA letter.  With respect to element (5), as will be 
discussed in detail below, the Board is granting an increased 
rating.  It is not the Board's responsibility to assign an 
effective date in the first instance.  The Board is confident 
that prior to its assignment of an effective date for the 
increased rating, the RO will provide the veteran and his 
representative with appropriate notice under Dingess.

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes VA treatment records and the 
report of an April 2003 VA examination.  The veteran and his 
representative have not identified any outstanding evidence.  

The most recent VA examination in this case was conducted in 
April 2003, some four years ago.  The veteran's 
representative has suggested that given the length of time 
which has elapsed since the April 2003 examination, remand of 
the case is necessary so that an additional examination can 
be obtained.  The Board disagrees.

The Court has held that VA must provide a new examination if 
the available evidence is too old to adequately evaluate the 
current state of the condition.  
See, e.g., Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
In this case, however, there is no indication in this case 
that the April 2003 examination does not reflect the current 
state of the veteran's pulmonary tuberculosis.  The veteran 
himself has not contended that his tuberculosis has worsened 
since the prior examination, nor has he submitted any medical 
or other evidence to support the proposition that his 
disability picture has changed since that time.  The 
representative's request for another examination rests 
entirely on his unsupported premise that such is needed 
merely because time has elapsed.   

The Court recently held in Palczewski v. Nicholson, No. 04-
1001 (U.S. Vet. App. April 27, 2007), that the mere passage 
of time does not trigger a duty on the part of VA to provide 
an additional examination, absent some indication that the 
disability has in fact worsened.  In Palczewski, the claimant 
asserted that the age of the most recent VA examination by 
itself required remand to obtain an additional examination.  
The Court rejected this argument, noting that in the absence 
of medical evidence showing a change in the claimant's 
condition or any indication from the claimant that his 
disability had in fact worsened, the duty to assist does not 
require remand for an additional examination.  

Because there is no indication in this case that the record 
does not adequately reflect the current state of a veteran's 
tuberculosis, and absent any indication on the veteran's part 
that his disability has worsened since the April 2003 
examination, consistent with Palczewski the Board does not 
believe that remand of the case for an additional examination 
is in order.  See generally Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992) [holding that VA's duty to assist is not a 
license for a "fishing expedition" to determine if there 
might be some unspecified information which could possibly 
support a claim].

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.  The veteran indicated in his substantive 
appeal that he did not want a hearing before the Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2006).  Specific diagnostic codes will be 
provided below.

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
However, the Court has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Specific schedular criteria

Chronic inactive pulmonary tuberculosis is evaluated under 
Diagnostic Code 6731.  According to this diagnostic code, 
depending on the specific findings, residuals are rated as 
interstitial lung disease, restrictive lung disease, or, when 
obstructive lung disease is the major residual, as chronic 
bronchitis (Diagnostic Code 6600).  38 C.F.R. § 4.97, 
Diagnostic Code 6731.

The General Rating Formula for Interstitial Lung Disease 
provides a 100 percent evaluation for Forced Vital Capacity 
(FVC) of less than 50 percent predicted, or; Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption with cardiorespiratory limitation, or; cor 
pulmonale or pulmonary hypertension, or; where residuals 
require outpatient oxygen therapy.  A 60 percent evaluation 
is warranted for FVC of 50 to 64 percent predicted, or; DLCO 
(SB) of 40 to 55 percent predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min oxygen consumption with 
cardiorespiratory limitation.  A 30 percent evaluation is 
warranted for FVC of 65 to 74 percent predicted, or; DLCO 
(SB) of 56 to 65 percent predicted.  38 C.F.R. § 4.97, 
General Rating Formula for Interstitial Lung Disease (2006).

The General Rating Formula for Restrictive Lung Disease 
provides a 100 percent evaluation for FEV-1 less than 40 
percent of predicted value, or; an FEV-1/FVC ratio less than 
40 percent, or; DLCO (SB) less than 40 percent predicted, or; 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; where residuals require outpatient oxygen 
therapy.  A 60 percent evaluation is warranted for FEV-1 of 
40 to 55 percent predicted, or; FEV- 1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40 to 55 percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg (with 
cardiorespiratory limit).  A 30 percent evaluation is 
warranted for FEV-1 of 56 to 70 percent predicted, or; FEV- 
1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent 
predicted.  38 C.F.R. § 4.97, General Rating Formula for 
Restrictive Lung Disease (2006).

Diagnostic Code 6600 relating to chronic bronchitis includes 
rating criteria identical to those found in the General 
Rating Formula for Restrictive Lung Disease.



Analysis

Assignment of diagnostic code

The veteran's pulmonary tuberculosis is currently rated under 
38 C.F.R. § 4.97, Diagnostic Code 6731 (2006).  Diagnostic 
Code 6731 is deemed by the Board to be the most appropriate 
primarily because it pertains specifically to the diagnosed 
disability in the veteran's case (inactive chronic pulmonary 
tuberculosis).  

The April 2003 VA examiner specifically concluded that the 
veteran's tuberculosis was not active.  The veteran himself 
does not contend otherwise.  Diagnostic Code 6730 relating to 
active pulmonary tuberculosis is therefore not for 
application.

The Board can identify nothing in the evidence to suggest 
that another diagnostic code would be more appropriate and 
the veteran has not requested that another diagnostic code be 
used.  Accordingly, the Board concludes that the veteran is 
appropriately rated under Diagnostic Code 6731.  

Schedular rating

After reviewing the medical evidence of record, the Board 
believes that an increased rating, from 30 to 60 percent, is 
in order.  Testing conducted during the April 2003 VA 
examination revealed a FVC of 53 percent predicted, a FEV-1 
of 
40 percent predicted, and a FEV-1/ FVC of 58 percent.  
Spirometric testing conducted in February 2003 also yielded a 
FEV-1 of 49 percent predicted.  Such findings are congruent 
with a 60 percent rating under the rating criteria for both 
interstitial and restrictive lung disease.  As was noted 
above, Diagnostic Code 6600 includes rating criteria 
identical to those found in the General Rating Formula for 
Restrictive Lung Disease.

While the Board believes that a 60 percent rating is in 
order, symptomatology consistent with an even higher rating 
of 100 percent has not been demonstrated.  The spirometry 
testing outlined above falls well short of the levels 
required for a 100 percent rating.  The April 2003 VA 
examination report and outpatient treatment records also fail 
to reflect the presence of cor pulmonale, pulmonary 
hypertension, right ventricular hypertrophy, episodes of 
acute respiratory failure, or the use of outpatient oxygen 
therapy.  As such, a 100 percent rating is not warranted.

Extraschedular rating

In the February 2005 statement of the case, the RO 
specifically included the regulations pertaining to 
extraschedular evaluations.  Since an extraschedular 
evaluation has been considered by the RO, the Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2006) in connection with the issue on appeal.  See Bagwell 
v. Brown, 9 Vet. App. 157 (1996) [noting that the question of 
an extraschedular rating is a component of the veteran's 
claim for an increased rating].

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2006).

Neither the veteran nor his representative has identified any 
factors which may be considered to be exceptional or unusual, 
and the Board has been similarly unsuccessful.  The record 
does not show that the veteran has required frequent 
hospitalization for tuberculosis.  To the contrary, it does 
not appear that he has been hospitalized for tuberculosis 
since his initial infection in the 1970s.  All treatment has 
been provided on an outpatient basis.

Marked interference with employment, beyond that contemplated 
in the schedular criteria, has also not been demonstrated.  
The veteran reported to the April 2003 VA examiner that he 
has maintained 40 hour work week at a manufacturing plant for 
the past 25 years.  The veteran has not since indicated that 
he has had to use excessive sick leave or retire due to 
respiratory symptoms.  While the veteran's pulmonary 
tuberculosis may be productive of shortness of breath or the 
inability to perform physically-demanding tasks, this alone 
does not present an exceptional or unusual disability picture 
and is not reflective of any factor which takes the veteran 
outside of the norm.  Such occupational impairment is 
specifically contemplated in the 60 percent rating the Board 
has assigned.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].

In short, the evidence does not support the proposition that 
the veteran's pulmonary tuberculosis presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2006). Accordingly, 
referral of this issue to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.

Conclusion

For the reasons and bases set out above, the Board has 
determined that the medical evidence of record indicates that 
the veteran is entitled to the assignment of a 60 percent 
disability rating for his pulmonary tuberculosis.  To that 
extent, the benefit sought on appeal is granted.


ORDER

Entitlement to a 60 percent disability rating for pulmonary 
tuberculosis is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


